The order appealed from does not finally determine a special proceeding within the meaning of the Constitution. Appeal dismissed, without costs, unless the appellant applies to the Appellate Division within thirty days for resettlement of the order granting leave to appeal, and for the certification of a question or questions in accordance with Civil Practice Act, section 589, *Page 641 
subdivision 3, paragraph (b), and unless thereafter such application is granted. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER and DYE, JJ. Taking no part: MEDALIE, J.